DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    This Office Action is responsive to the Applicant’s Amendment filed on 4/11/2022, in which claim 8 has been amended and entered of record.

Response to Remarks/Arguments
3.    Claim 8 has been amended. Based on the amended claim, the objection of the claim is withdrawn. 
4.    Paragraphs [0082] and [0108] of the specification has been amended and included in the Amendment. Based on the amended paragraphs, the objection of the specification is withdrawn.
5.    Figures 19-22 of the specification have been amended and included in the Amendment. Based on the amended figures, the objections of the drawings are withdrawn.

Allowable Subject Matter 
6.   Claims 1-20 are allowed.
7.   The following is a statement of reason for indication of allowable subject matter, as indicated in the previous Office Action (Quayle) dated 2/10/2022:   
         Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a plurality of first nonvolatile memory chips connected to the second buffer chip through wire bonding; a controller configured to transmit a control signal to the plurality of first nonvolatile memory chips through a first channel; and a first redistribution layer disposed in the substrate and configured to electrically connect the first channel to the first buffer chip, wherein the first buffer chip is connected to the first redistribution layer through flip chip bonding, and the second buffer chip is connected to the first redistribution layer through a first wire”, and a combination of other limitations thereof as claimed in the claim. Claims 2-11 depend on claim 1.        
        Regarding independent claim 12, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a plurality of first nonvolatile memory chips connected to the second buffer chip through a wire bonding; a first redistribution layer connected to the first buffer chip and the second buffer chip through the wire bonding; and a controller configured to transmit a control signal to the plurality of first nonvolatile memory chips through a first channel electrically connected to the first redistribution layer”, and a combination of other limitations thereof as claimed in the claim. Claims 13-18 depend on claim 12.        
      Regarding independent claim 19, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a first redistribution layer, a second redistribution layer, and a third redistribution layer which are formed in the substrate and connected to the first buffer chip in through a flip chip bonding, wherein the first redistribution layer is electrically connected to the first buffer chip through a first connection terminal, the second redistribution layer is electrically connected to the first buffer chip through a second connection terminal, and the third redistribution layer is electrically connected to the first buffer chip through a third connection terminal; a plurality of first nonvolatile memory chips including a first nonvolatile memory chip bottom region connected to the second buffer chip by a first wire, and a first nonvolatile memory chip top region connected to the second buffer chip by a second wire and disposed on the first nonvolatile memory chip bottom region; a controller connected to the first redistribution layer and configured to transmit a control signal to the first buffer chip through a first channel; a plurality of external connection terminals connected to the first channel and disposed on a back side of the substrate facing one side of the substrate; and a plurality of second nonvolatile memory chips including a second nonvolatile memory chip bottom region connected to the third redistribution layer by a third wire, and a second nonvolatile memory chip top region connected to the second redistribution layer by a fourth wire and disposed on the second nonvolatile memory chip bottom region, wherein the second buffer chip is electrically connected to the first redistribution layer through a fifth wire”, and a combination of other limitations thereof as claimed in the claim. Claim 20 depend on claim 19.        
8.      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
9.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRI M HOANG/Primary Examiner, Art Unit 2827